DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henshaw (2015/284087) in view of Beroth (2003/0080597).  Henshaw shows the use of an aircraft seat (20), comprising: an upper aircraft seat assembly configured to actuate between an upright position and reclined position, the upper aircraft seat assembly comprising: a seat pan frame (frame of seat bottom 38); and at least one spring hook (50) coupled to the seat pan frame (indirectly); a lower aircraft seat assembly, comprising: a foundation (26, 28, 44, 54) coupled to a floor of an aircraft cabin, the foundation (26, 28, 44, 54) including a sloped actuation surface (44) configured to cause the upper aircraft seat assembly to be at a decreased height relative to the floor of the aircraft cabin when the upper aircraft seat assembly is in the reclined position (see fig. 5); and at least one spring (56) coupled to the foundation (26, 28, 44, 54), the at least one spring (56) being extended when the upper aircraft seat assembly is in the upright position (see fig. 5), the at least one spring (56) being compressed by the at least one spring hook (50) when the upper aircraft seat assembly is in the bed position (see fig. 5), the compressing of the at least one spring (56) configured to generate a return force within the at least one spring (56), the . 
Allowable Subject Matter
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
February 12, 2022